      Case 1:21-cv-00148-DMT-CRH Document 6 Filed 08/23/21 Page 1 of 32




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NORTH DAKOTA
                                   WESTERN DIVISION

 STATE OF NORTH DAKOTA,                            )
                                                   )
 Plaintiff,                                        )
                                                   )
 v.                                                )      Civil No. 1:21-cv-00148-DMT-CRH
                                                   )
 THE UNITED STATES DEPARTMENT OF                   )
 INTERIOR; DEBRA ANN HAALAND, in her               )
 official capacity as Secretary of Interior; THE   )
 BUREAU OF LAND MANAGEMENT;
 NADA CULVER, in her official capacity as
 acting Director of the Bureau of Land
 Management; and JOHN MEHLHOFF, in his
 official capacity as the acting Director of the
 Montana-Dakotas Bureau of Land Management

 Defendants.


                        MEMORANDUM IN SUPPORT OF
                   MOTION FOR IMMEDIATE MANDAMUS RELIEF


        The State of North Dakota (“State” or “North Dakota”) respectfully submits this

Memorandum in Support of its Motion for Immediate Mandamus Relief (“Motion”) under 28

U.S.C. § 1361 and the Administrative Procedure Act, 5 U.S.C. §§ 701-706 (“APA”) against

Federal Defendants the United States Department of Interior, Debra Ann Haaland, in her official

capacity as the Secretary of the Interior (“Secretary”), and the Bureau of Land Management

(“BLM”), Nada Culver, in her official capacity as acting Director of the BLM, and John Mehlhoff,

in his official capacity as the acting Director of the Montana-Dakotas BLM (collectively “Federal

Defendants”).
      Case 1:21-cv-00148-DMT-CRH Document 6 Filed 08/23/21 Page 2 of 32




                                       INTRODUCTION

       North Dakota requests that this Court issue an order providing mandamus relief to North

Dakota compelling the Federal Defendants to comply with their statutory obligations to hold

quarterly oil and gas lease sales for public lands and also to comply with the nationwide

preliminary injunction issued by the Federal District Court for the Western District of Louisiana

enjoining the Federal Defendants from continuing their unilateral cancellation of the quarterly

lease sales mandated by statute.

       The Mineral Leasing Act (“MLA”) requires that oil and gas “[l]ease sales shall be held . .

. at least quarterly and more frequently if the Secretary of the Interior determines such sales are

necessary.” 30 U.S.C. § 226(b)(1)(A) (emphasis added). Historically, the Federal Defendants have

met this statutory requirement in North Dakota by holding four lease sales a year, with the sales

typically taking place in March, June, September, and December.

       The mandatory requirement to conduct these quarterly lease sales is further memorialized

in mandatory land resource management plans (“RMPs”) specific to North Dakota, that are

developed under the Federal Land Policy Management Act (“FLPMA”). 42 U.S.C. §§ 1701 et

seq. FLPMA imposes non-discretionary duties on the Federal Defendants, including mandating

that the Federal Defendants act consistent with RMPs, and requiring that changes to an RMP (such

as withdrawing lands available for leasing under the public domain) must undergo a public notice

and comment process. See 43 U.S.C. § 1714; see also 43 C.F.R. §§ 1610.1-1610.8.

       The National Environmental Policy Act (“NEPA”), 42 U.S.C. §4321 et seq., imposes non-

discretionary duties on the Federal Defendants when it takes “major actions,” including requiring

that Federal Defendants consider the environmental consequences of the cancellation of quarterly

lease sales in the Montana/Dakotas regions, and provide the public, including North Dakota, notice




                                                2
      Case 1:21-cv-00148-DMT-CRH Document 6 Filed 08/23/21 Page 3 of 32




and opportunity to comment on the environmental consequences of any such action. Similarly,

the APA, 5 U.S.C. § 551 et seq., imposes non-discretionary duties on the Federal Defendants,

including requiring that the Federal Defendants provide a reasoned explanation for any “agency

action” that results in a change or modification to existing RMPs. See 5 U.S.C. § 551(13)

(“‘agency action’ includes the whole or a part of an agency rule, order, license, sanction, relief, or

the equivalent or denial thereof, or failure to act.”).

        On January 27, 2021 President Biden issued Executive Order 14008, Tackling the Climate

Crisis at Home and Abroad, which provides in § 206 that “[t]o the extent consistent with

applicable law, the Secretary of the Interior shall pause new oil and natural gas leases on public

lands or in offshore waters pending completion of a comprehensive review . . .” 86 Fed. Reg.

7619, at 7624 (Feb. 1, 2021) (“Executive Order 14008”) (emphasis added). Despite the mandatory

requirements of the MLA, FLPMA, NEPA, and APA, and ignoring Executive Order 14008’s

admonition to act consistent with applicable law, the Federal Defendants’ have cancelled the

statutorily mandated quarterly lease sales for March and June in 2021, and have further indicated

that they intend to continue to cancel lease sales at least through 2021 (including, at minimum, the

September lease sale) for an indefinite future period.

        Federal Defendants have also thus far refused to comply with the nationwide preliminary

injunction Order issued by the United States District Court of the Western District of Louisiana

(“Louisiana Court”) which enjoined the same Federal Defendants as are present in this case from

cancelling any future quarterly oil and gas leases (including the September and December leases

that would otherwise occur in 2021).

        Federal Defendants’ arbitrary cancellation of the statutorily mandated quarterly lease sales

has already caused great harm to North Dakota and its citizens, and Federal Defendants’ continuing




                                                   3
      Case 1:21-cv-00148-DMT-CRH Document 6 Filed 08/23/21 Page 4 of 32




failure to comply with both the law and the Federal District Court’s preliminary injunction will

only increase that harm. North Dakota is the nation’s second largest oil and gas producer. North

Dakota produces over 500,000,000 barrels of oil per year (“bbl”) and over 900,000,000 million

cubic feet (“mmcf”) of natural gas per year. Complaint, ECF No. 1, ¶ 9. Of those annual volumes,

approximately 161 million bbl and 205 million mcf of natural gas are produced by mineral interests

on federal and Indian lands located in the State. Id. Over fifty percent of North Dakota’s general

fund revenues are derived directly from oil and gas taxes, and sixty-six percent of the total of all

tax and fee revenue received by the State comes from oil and gas extraction and production taxes.

Id., ¶ 10. Pursuant to the MLA, North Dakota receives 48 percent of the bonuses, production

royalties, and other revenues from oil and gas leasing on federal lands. These funds are statutorily

mandated to be paid to North Dakota under the MLA as a part of the quarterly leasing obligations

of the Federal Defendants. Id., ¶ 14; see also 30 U.S.C. § 191(a) & (b). In 2019, these federal

payments added up to $93.65 million. Id. Federal mineral leasing revenues distributed to North

Dakota support public schools, highways, local governments, and the State’s budget reserve

account. Id. The Federal Defendants’ unilateral and unlawful cancellation of the March and June

quarterly lease sales have already cost North Dakota and its citizens over $82 million. Id., ¶ 53.

       These harms are exacerbated in North Dakota due to the unique “split estate” arrangement

in the state, whereby State and private mineral interests are frequently pooled with federal interests,

and with all the mineral interests jointly managed through binding agreements. Id., ¶ 16. Unlike

many Western States with large blocks of land where the federal government owns both the surface

and mineral estates, more than 97% of the surface and mineral estates in North Dakota were once

owned either by the State or private interests as a result of the Congressional railroad and

homestead acts of the late 1800s. Id., ¶ 17. This separation of federal mineral ownership from




                                                  4
      Case 1:21-cv-00148-DMT-CRH Document 6 Filed 08/23/21 Page 5 of 32




private/State surface ownership created North Dakota’s unique “split estate” situation, with federal

mineral interests impinging on over 30% of the spacing units in the State, creating a checkerboard

of lands with private or state surface ownership and a mix of federal, state, and private mineral

ownership. Id., ¶ 19. This means that any refusal by Federal Defendants to lease federal mineral

interests that are a part of a spacing unit impairs the non-federal mineral interests in that spacing

unit, particularly if the federal, State, and private mineral interests have been pooled, subjecting

the non-federal mineral interest development to Communitization Agreements. Id., ¶ 16. North

Dakota therefore has a vested interest in the Federal Defendants adhering to their statutory

obligations under the MLA because the Federal Defendants’ cancellation of lease sales of federal

lands also impairs the development of State and private mineral interests. This circumstance

compounds North Dakota’s injuries directly tied to the Federal Defendants’ cancellation of

quarterly oil and gas lease sales.

       Because the Federal Defendants are disregarding their mandatory statutory obligations

under the MLA, FLPMA, NEPA, and APA, and are failing to comply with an existing nationwide

preliminary injunction Order, this Motion is both appropriate and necessary to protect North

Dakota’s interests in requiring the Federal Defendants to hold the previously cancelled quarterly

oil and gas leases, and ensure that those quarterly oil and gas leases continue into the future up to

and until the Federal Defendants comply with their statutory obligations.




                                                 5
       Case 1:21-cv-00148-DMT-CRH Document 6 Filed 08/23/21 Page 6 of 32




                                       MATERIAL FACTS

       The background of this action is more fully set forth in North Dakota’s Complaint. ECF

No. 1, at ¶¶ 9-58.

  I.   PROCEDURAL BACKGROUND.

       North Dakota filed its Complaint in this action on July 7, 2021 (ECF No. 1), seeking to

hold Federal Defendants accountable for their failure to comply with their statutory duty by

cancelling quarterly lease sales. Separately, three actions have been filed by other State and

industry plaintiffs in the Wyoming and Louisiana federal district courts. See State of Wyoming v.

the United States Department of Interior, et al., 21-cv-56 (D. Wy.) (the “Wyoming Action”); State

of Louisiana et al. v. Joseph R. Biden, Jr. et al., 2:21−CV−00778 (W.D. Li.) (the “Louisiana

Action”); American Petroleum Institute et al., v. United States Department of Interior et al., 2:21-

cv-02506 (W.D. Li.) (the “Industry Action”).           In the Louisiana Action, the court issued a

nationwide preliminary injunction Order against the Federal Defendants on June 15, 2021, which

“hereby ENJOINED and RESTRAINED” the Federal Defendants from cancelling any further

“oil and natural gas leases on public lands or in offshore waters . . . as to all eligible lands.” State

of Louisiana et al. v. Joseph R. Biden, Jr. et al., 2:21−CV−00778, ECF No.140, at 1 (Order

Granting Motion for Preliminary Injunction) (emphasis in original) (Exhibit 1, hereto); see also

Memorandum Ruling, ECF No. 139, at page 43 (“the scope of this injunction shall be nationwide.

(Exhibit 2, hereto). The preliminary injunction Order does not require Federal Defendants to hold

the cancelled March and June quarterly oil and gas lease sales in North Dakota.

       Despite the standing preliminary injunction Order, the Federal Defendants have yet to hold

any lease sales in 2021. On August 8, 2021, the plaintiffs in the Louisiana Action filed a Motion

for Order to Show Cause requesting that the Louisiana Court issue an order “to show cause why



                                                   6
      Case 1:21-cv-00148-DMT-CRH Document 6 Filed 08/23/21 Page 7 of 32




they should not be held in contempt for violating the Court’s Preliminary Injunction Order and for

an order directing Defendants to hold Lease Sale 257.” State of Louisiana et al. v. Joseph R. Biden,

Jr. et al., 2:21−CV−00778, ECF No. 149, at 1 (Motion for Order to Show Cause and to Compel

Compliance with Preliminary Injunction). The Federal Defendants’ response to Motion for Order

to Show Cause is due on August 24, 2021. Id., ECF No. 150 (Minute Entry setting out response

timelines). On August 16, 2021, the Federal Defendants filed a Notice of Appeal as to the Order

on Motion for Preliminary Injunction, appealing the Order to the Fifth Circuit. Id., ECF No. 152

(Notice of Appeal).

       On the same day, the Federal Defendants issued a press release regarding their decision to

appeal the preliminary injunction Order in the Louisiana action, noting cryptically that the “Interior

will proceed with leasing consistent with the district court’s injunction during the appeal. In

complying with the district court’s mandate, Interior will continue to exercise the authority and

discretion provided under the law to conduct leasing in a manner that takes into account the

program’s many deficiencies.” Interior Issues Statement on Oil and Gas Leasing Program (August

16, 2021) (available at: https://www.doi.gov/pressreleases/interior-issues-statement-oil-and-gas-

leasing-program). Given that the Federal Defendants have yet to notice any quarterly lease sale in

2021, it is unclear to what extent the quarterly oil and gas lease sales will be resumed. Further, the

Federal Defendants’ press release gives no indication as to whether the previously cancelled lease

sales, including the previously noticed March and June lease sales in North Dakota, will be held.

       Separately, in the Wyoming action, the plaintiffs also sought a preliminary injunction,

which the District Court dismissed as moot due to the existing nationwide preliminary injunction

issued in the Louisiana Action. State of Wyoming v. the United States Department of Interior, et

al., 21-cv-56, at ECF No. 71 (Order Dismissing as Moot Without Prejudice Motion for Preliminary




                                                  7
       Case 1:21-cv-00148-DMT-CRH Document 6 Filed 08/23/21 Page 8 of 32




Injunction) (Exhibit 3, hereto). In the Order, the District Court acknowledged that federal courts

have authority to grant nationwide injunctions, and noted that since there was a standing

nationwide preliminary injunction Order issued in the Louisiana Action, consideration of an

additional preliminary injunction “would be a duplication and uneconomical use of judicial

resources” as the standing preliminary injunction “granted the bulk of Petitioners’ requested

relief.” Id., page 2.

        Finally, on a recent call between the leadership of the BLM Montana/Dakotas office and

constituents from North Dakota, BLM official affirmatively stated that they are cancelling lease

sales at least through the end of calendar year 2021, notwithstanding the preliminary injunction

Order issued in the Louisiana Action. Congressional Record – Senate, Vol. 167, No. 140, S5926

(August 5, 2021) (Exhibit 4, hereto). During the call Director (and Defendant in this action) John

Mehloff stated that “at earliest” the BLM “would be able to hold an oil and gas lease sale late first

quarter of 2022.” Id.

 II.    FEDERAL DEFENDANTS’ MANDATORY STATUTORY DUTIES.

        The MLA, FLPMA, NEPA, and APA all impose mandatory duties on the Federal

Defendants to (1) hold quarterly lease sales; (2) provide royalties generated from production on

those lease sales to states such as North Dakota; (3) comply with current RMPs; (4) provide public

notice and opportunity for comment before deviating from their statutory duties to hold mandatory

lease sales and thus modify RMPs; (5) assess the environmental impacts of any “major federal

actions” such as amending RMPs; and (6) give a reasoned explanation before deviating from

quarterly lease sales and modifying RMPs. These mandatory duties are owed to North Dakota,

who as established above, has strong sovereign and economic interests in the Federal Defendants

complying with their statutory duties for holding and continuing the quarterly lease sales.




                                                 8
      Case 1:21-cv-00148-DMT-CRH Document 6 Filed 08/23/21 Page 9 of 32




           A. The MLA Mandates that the Federal Defendants Hold Quarterly Oil and Gas
              Lease Sales.

       The MLA requires that oil and gas “[l]ease sales shall be held for each State where eligible

lands are available at least quarterly and more frequently if the Secretary of the Interior

determines such sales are necessary.” 30 U.S.C. § 226(b)(1)(A) (emphasis added). The MLA

further provides that for oil and natural gas leases on federal lands (which includes the mandated

quarterly leases) 50 percent of bonuses, production royalties, and other revenues are granted to the

State in which the lease is located, and 40 percent is granted to the Reclamation Fund, which

maintains agricultural irrigation systems in several Western States, including North Dakota. 1 30

U.S.C. §191(a). North Dakota therefore has a vested statutory right under the MLA in the quarterly

lease sales, both through its direct interest in the bonuses, production royalties, and other revenues

which are statutorily granted to North Dakota from those lease sales, as well as its interest in the

split-estate nature of leases in North Dakota.

       BLM’s own regulations also reiterate the statutory requirement for conducting quarterly

lease sales and state that “[e]ach proper BLM Sate office shall hold sales at least quarterly if

lands are available for competitive leasing.” 43 C.F.R. § 3120.1–2 (emphasis added). BLM state

offices are in charge of identifying which specific parcels to offer for lease in a competitive lease

sale. See 43 C.F.R. Subpart 3120. Lands available for leasing “shall be offered for competitive

bidding” and include, but are not limited to, “[l]ands included in any expression of interest.” 43

C.F.R. § 3120.1-1(e).




1
  Section 1 of the Reclamation Act of June 17, 1902 allocates funds to “California, Colorado,
Idaho, Kansas, Montana, Nebraska, Nevada, New Mexico, North Dakota, Oklahoma, Oregon,
South Dakota, Utah, Washington, and Wyoming” for the “construction and maintenance of
irrigation works for the storage, diversion, and development of waters for the reclamation of arid
and semiarid lands in the said States and Territories.” (Emphasis added)


                                                  9
      Case 1:21-cv-00148-DMT-CRH Document 6 Filed 08/23/21 Page 10 of 32




           BLM regulations further require that the lands available for a lease sale “shall be described

in a Notice of Competitive Lease Sale” (43 C.F.R. § 3120.4–1), which notice “shall be posted” at

least “45 days prior to conduction” (43 C.F.R. § 3120.4–2) of the lease sale. Typically, the BLM

Montana/Dakotas Office posts those notices well before the 45-day deadline. See Complaint, ¶

34. Once the BLM posts notice of a lease sale, the BLM allows for a 30-day protest period. See

BLM Manual 3120 at .5(.53). If protests are not resolved before leasing, BLM can still accept bids

for protested parcels at auction. Id.

           BLM, without formal notice or explanation, cancelled the sales scheduled for March and

June 2021, and has not provided the 45-day notice required by its own regulations for the

September sales, indicating that BLM is also, again without explicit public notice, is canceling the

September sale in North Dakota. At a more general national level, BLM has stated that it is

cancelling all lease sales at least through the end of 2021. See Exhibit 4, Congressional Record –

Senate, Vol. 167, No. 140, S5926 (August 5, 2021).

              B. FLPMA Mandates that the Federal Defendants Provide for Notice and
                 Comment Prior to Modifying North Dakota’s Existing RMP.

           Under FLPMA, the Secretary is required to “develop, maintain, and, when appropriate,

revise land use plans which provide … for the use of public lands.” 43 U.S.C. § 1712(a). The

Secretary’s land use planning objectives are adopted in RMPs, which are prepared and maintained

by BLM state offices following public input. See 43 U.S.C. § 1712(a); 43 C.F.R. § 1610.1(b).

FLPMA prohibits the Secretary from acting inconsistent with RMPs. See Norton v. S. Utah

Wilderness All., 542 U.S. 55, 69 (2004); 43 U.S.C. § 1732(a) (“The Secretary shall manage the

public lands … in accordance with the land use plans developed by him[.]”); 43 C.F.R. § 1610.5-

3 (“All future resource management authorizations and actions … shall conform to the approved

plan.”).



                                                    10
     Case 1:21-cv-00148-DMT-CRH Document 6 Filed 08/23/21 Page 11 of 32




         Similarly, FLPMA imposes detailed procedural requirements on any substantial change in

land management policy. See, e.g., 43 U.S.C. §§ 1739(e); 1712(f); & 1714(h). This includes

specific and express limitations on the authority of the Secretary to withdraw lands from leasing.

43 U.S.C. § 1714 (“[T]he Secretary is authorized to make, modify, extend, or revoke withdrawals

but only in accordance with the provisions and limitations of this section.”). A “withdrawal” of

lands from an RMP under FLPMA is defined as “withholding an area of Federal land from

settlement, sale, location, or entry, under some or all of the general land laws, for the purpose of

limiting activities under those laws . . .” 43 U.S.C. § 1702(j) (emphasis added). Therefore, the

Secretary may only depart from an existing RMP after complying with a formal land use

amendment process that includes public participation. See 43 U.S.C. § 1714(h) (“All new

withdrawals made by the Secretary under this section (except an emergency withdrawal made

under subsection (e) of this section) shall be promulgated after an opportunity for a public

hearing.”); see also 43 C.F.R. §§ 1610.1-1610.8.

         The closure of all federal mineral interests in North Dakota to oil and gas leasing is not

provided for in the current North Dakota Resource Management Plan (“North Dakota RMP”),

which specifies that hundreds of thousands of acres are available for oil and gas leasing in North

Dakota. See North Dakota Resource Management Plan and Environmental Impact Statement,

Record            of         Decision          (April          1988),          available          at

https://eplanning.blm.gov/public_projects/lup/68341/101098/123142/rod.pdf). 2               Federal




2
  The BLM issued a notice of a North Dakota RMP Revision and EIS on April 14, 2020, which
was last updated on November 3, 2020. That notice did not include a withdrawal of all federal
lands in North Dakota from the leasing program. The BLM has not noticed any changes in 2021
that would affect the conclusion that lands are available for leasing in North Dakota. See North
Dakota Resource Management Plan Revision and EIS (available at
https://eplanning.blm.gov/eplanning-ui/project/1505069/510).


                                                 11
     Case 1:21-cv-00148-DMT-CRH Document 6 Filed 08/23/21 Page 12 of 32




Defendants’ decision to cancel the statutorily-mandated lease sales and thus withdraw the federal

lands available for lease under the North Dakota RMP for leasing violates the North Dakota RMP,

and the requirements of FLPMA. At no time has BLM, as required by statute, proposed and made

available for public comment any changes to the North Dakota RMP withdrawing all federal lands

in the State from the leasing program for any period of time.

           C. NEPA Mandates that the Federal Defendants Prepare an Environmental
              Assessment Prior to Amending the North Dakota RMP.

       NEPA prescribes a set of "action -forcing" measures that require federal agencies to take a

"hard look" at the environmental consequences of major federal actions before they are taken.

Sierra Club v. U.S. Army Corps of Engineers, 446 F.3d 808, 815 (8th Cir. 2006). NEPA therefore

imposes “procedural requirements on federal agencies with a particular focus on requiring

agencies to undertake analyses of the environmental impact of their proposals and actions.”

Department of Transportation v. Public Citizen, 541 U.S. 752, 756 (2004). NEPA requires federal

agencies to prepare an environmental impact statement (“EIS”) prior to taking “major federal

actions significantly affecting the quality of the human environment.” 42 U.S.C. § 4332(2)(C).

RMP amendments are “major federal actions” with potential environmental impacts that must also

be assessed under NEPA, 42 U.S.C. § 4332(2)(C). See Norton, 542 U.S. at 72 (“BLM is required

to perform additional NEPA analyses if a [land use] plan is amended or revised.” (emphasis in

original)); New Mexico ex rel. Richardson v. BLM, 565 F.3d 683, 689 (10th Cir. 2009) (“Amending

a resource management plan is a ‘major federal action’ whose potential environmental impacts

must be assessed under NEPA.”).

       “Injury under NEPA occurs when an agency fails to comply with that statute,” such as

failing to issue a required EIS. Sierra Club, 446 F.3d at 816. The injury-in-fact is increased risk

of environmental harm stemming from the agency's allegedly uninformed decision-making. Id.



                                                12
     Case 1:21-cv-00148-DMT-CRH Document 6 Filed 08/23/21 Page 13 of 32




The North Dakota RMP was, as required by law, developed and finalized through the public notice

and comment process and was accompanied by an environmental assessment. The Federal

Defendants cannot lawfully amend the North Dakota RMP, which provides that lands are

“available for lease” in the State, without engaging in the same notice and comment process

through which the RMP was adopted and providing an environmental assessment of the impact of

the proposed amendment. However, that is precisely what they did here without complying with

NEPA.

           D. The APA Requires Federal Defendants to Provide a Reasoned Explanation for
              Cancelling Quarterly Lease Sales and Modifying RMPs.

        The APA requires courts to “hold unlawful and set aside agency action, findings, and

conclusions found to be arbitrary, capricious, an abuse of discretion.” 5 U.S.C. §706(2)(A).

Reasoned decision-making requires an agency, when departing from precedents or practices, to

“offer a reason to distinguish them or explain its apparent rejection of their approach.” Sw. Airlines

v. FERC, 926 F.3d 851, 856 (D.C. Cir. 2019) (internal quotation marks and citation omitted).

        “Agencies are free to change their existing policies as long as they provide a reasoned

explanation for the change.” Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2125 (2016).

“In explaining its changed position, an agency must also be cognizant that longstanding policies

may have ‘engendered serious reliance interests that must be taken into account.’” Id. at 2126

(quoting F.C.C. v. Fox Television Stations, 556 U.S. 502, 515 (2009)). An agency provides a

reasoned explanation for a policy change where it (1) displays “awareness that it is changing

position,” (2) shows the new policy is “permissible under the statute,” (3) shows there are “good

reasons for the new policy,” and (4) shows “the agency believes [the new policy] to be better.”

F.C.C. v. Fox Television Stations, 556 U.S. at 515 (emphasis in original). When an agency’s new

policy “rests upon factual findings that contradict those which underlay its prior policy[,] or when



                                                 13
       Case 1:21-cv-00148-DMT-CRH Document 6 Filed 08/23/21 Page 14 of 32




its prior policy has engendered serious reliance interests that must be taken into account,” the

agency must “provide a more detailed justification than what would suffice for a new policy

created on a blank slate.” Id. “In such cases it is not that further justification is demanded by the

mere fact of policy change; but that a reasoned explanation is needed for disregarding facts and

circumstances that underlay or were engendered by the prior policy.” Id. at 515-16; see also

Encino Motorcars, 136 S. Ct. at 2125-26.

        The Federal Defendants have not provided any explanation for reversing the longstanding

practice of holding quarterly oil and gas lease sales. Nor have they provided any explanation for

amending the North Dakota RMP which provides that lands are “available for lease” in the State.

At a minimum the Federal Defendants were required to explain how the cancellation of quarterly

oil and gas lease sales and effective amendment to the North Dakota RMP are “permissible under

the [MLA and FLPMA].” F.C.C. v. Fox Television Stations, Inc., 556 U.S. at 515.

           E. The APA Vests this Court with Authority to Compel the Federal Defendants
              to Hold Quarterly Lease Sales.

        The APA provides that the reviewing court shall compel agency action unlawfully withheld

or unreasonably delayed. 5 U.S.C. 706(1). The Supreme Court has held that a “failure to act”

includes failure to take one of the agency actions defined in 5 U.S.C. § 551(13). Norton, 542 U.S.

at 62-63 (noting that a failure to act includes, “for example, the failure to promulgate a rule or take

some decision by a statutory deadline.” (emphasis added)). Here, the Federal Defendants have

failed to hold (and indeed affirmatively cancelled) any statutorily mandated quarterly lease sales

in 2021.

III.    THE FEDERAL DEFENDANTS’ CANCELLATION OF QUARTERLY OIL AND
        GAS LEASE SALES.

           A. Federal Defendants’ Unlawful Actions Surrounding Executive Order 14008.




                                                  14
     Case 1:21-cv-00148-DMT-CRH Document 6 Filed 08/23/21 Page 15 of 32




       Prior to President Biden issuing Executive Order 14008, then acting Secretary of Interior

Scott de la Vega issued Secretarial Order 3395 which temporarily removed authority for individual

state BLM offices and other bureaus to “issue any onshore or offshore fossil fuel authorization,

including not limited to a lease, amendment to a lease, affirmative extension of a lease, contracts,

or other agreement, or permit to drill.” U.S. Dep’t of Interior, Secretarial Order 3395, Temporary

Suspension    of    Delegated    Authority     at    §   3   (Jan.   20,   2021)     (available   at

https://www.doi.gov/sites/doi.gov/files/elips/documents/so-3395-signed.pdf).       By acting seven

days before Executive Order 14008 was released, the acting Secretary initiated Federal

Defendants’ actions for cancelling quarterly oil and gas lease sales in violation of the Federal

Defendants’ statutory duties under the MLA, APA, FLPMA, and NEPA. Federal Defendants’

actions were undertaken without any opportunity for North Dakota to participate via the statutorily

mandated public notice and comment process.

       The January 27, 2021 Executive Order 14008 directed the Secretary, consistent with

applicable law, to evaluate a potential “pause” of new oil and gas leasing on public lands:

       To the extent consistent with applicable law, the Secretary of the Interior shall
       pause new oil and natural gas leases on public lands or in offshore waters pending
       completion of a comprehensive review and reconsideration of Federal oil and gas
       permitting and leasing practices in light of the Secretary of the Interior’s broad
       stewardship responsibilities over the public lands and in offshore waters, including
       potential climate and other impacts associated with oil and gas activities on public
       lands or in offshore waters.

       86 Fed. Reg. at 7624-25 (emphasis added).

Executive Order 14008 did not direct the Secretary to indefinitely cancel new oil and natural gas

lease sales in violation of federal law prior to completion of the “comprehensive review”

mandated by FLPMA and NEPA, or prior to provide a reasoned explanation for such change as




                                                15
      Case 1:21-cv-00148-DMT-CRH Document 6 Filed 08/23/21 Page 16 of 32




mandated by the APA. Instead, Executive Order 14008 further provides that, in conducting the

“comprehensive review”, the Secretary:

       shall complete that review in consultation with the Secretary of Agriculture, the
       Secretary of Commerce, through the National Oceanic and Atmospheric
       Administration, and the Secretary of Energy. In conducting this analysis, and to
       the extent consistent with applicable law, the Secretary of the Interior shall
       consider whether to adjust royalties associated with coal, oil, and gas resources
       extracted from public lands and offshore waters, or take other appropriate action,
       to account for corresponding climate costs.

       Id. at 7625 (emphasis added).

       After Executive Order 14008 was issued, then acting Secretary Scott de la Vega promptly

(through Secretarial Order 3395 and regional BLM offices) cancelled (not paused) all quarterly

oil and gas lease sales scheduled for 2021. Specific to this action, on February 12, 2021, the

Montana/Dakotas BLM State Office updated the posting for the March 23, 2021 lease sale to

indicate that the scheduled sale was “paused” and/or “postponed,” adhering to the direction of

acting Secretary Scott de la Vega since the authority of the Montana/Dakotas to issue any lease

sale was suspended by Secretarial Order 3395. See BLM National NEPA Register, 2021 March

Oil    and      Gas   Lease    Sale      for   the     Montana   State    office    (available    at

https://eplanning.blm.gov/eplanning-ui/project/2002224/510).       Despite the BLM’s National

NEPA Register page listing notice and protest deadlines for several other aspects of the March

and June lease sales, including comment and protest periods for the previously issued notices of

lease sale, there was no protest or comment period listed for the decision to cancel the March lease

sale. See id.

       Federal Defendant Secretary of Interior Deb Haaland was confirmed by the United States

Senate and sworn into office on March 16, 2021. Press Release, Statement from Deb Haaland on

Becoming        the   54th    Interior     Secretary     (Mar.    16,    2021)     (available     at




                                                 16
     Case 1:21-cv-00148-DMT-CRH Document 6 Filed 08/23/21 Page 17 of 32




https://www.doi.gov/news/statement-deb-haaland-becoming-54th-interior-secretary). On March

19, 2021, senior Department of Interior officials clarified that, going forward, all oil and gas lease

sale notices required review by the Office of the Assistant Secretary for Land and Minerals

Management. Memorandum from Laura Daniel-Davis, Principal Deputy Assistant Secretary –

Land and Minerals Management, to Bureau Directors (BLM, OSMRE, BSEE, BOEM) at 1-2

(Mar. 19, 2021) (available at https://www.eenews.net/assets/2021/03/23/document_gw_02.pdf).

Similarly, on April 21, 2021, the BLM issued a public announcement stating that “the Bureau of

Land Management is exercising its discretion to not hold lease sales in the second quarter of

Calendar Year 2021.” BLM Statement on Second Quarter Oil and Gas Lease Sales (available at

https://www.blm.gov/press-release/statement-second-quarter-oil-and-gas-lease-sales). The public

announcement noted that BLM was conducting an “ongoing review” of its decision to cancel

quarterly lease sales, but provided no public Federal Register notice of the cancellation or review,

and no opportunity for interested stakeholders such as North Dakota to comment on the

cancellation or review.

       To date, the Federal Defendants have not published a public notice in the Federal Register

explaining or offering the public, including North Dakota, an opportunity to comment on, the

official cancellation of the 2021 quarterly lease sales. Nor have the Federal Defendants published

a notice in the Federal Register proposing changes to the North Dakota RMP reflecting Federal

Defendants’ withdrawal from the North Dakota any federal lands for lease sales. While the Federal

Defendants issued a press release on August 16, 2021 saying that they would “proceed with leasing

consistent with the” preliminary injunction Order issued in the Louisiana action, they have yet to

notice any quarterly oil and gas lease sales in 2021, despite the preliminary injunction Order

having been issued over two months ago, on June 15, 2021. See Interior Issues Statement on Oil




                                                 17
      Case 1:21-cv-00148-DMT-CRH Document 6 Filed 08/23/21 Page 18 of 32




and      Gas      Leasing       Program       (August      16,      2021)       (available     at:

https://www.doi.gov/pressreleases/interior-issues-statement-oil-and-gas-leasing-program).

           B. Federal Parcels are Available for Leasing in North Dakota and Federal
              Defendants Continue to Violate Their Statutory Duty to Hold Quarterly
              Leases Under the MLA.

       To date, BLM has cancelled, and thus failed to hold, any quarterly lease sales in 2021

despite the availability of parcels for leasing in North Dakota. For example, there were

quarterly lease sales scheduled for both March and June 2021 for the BLM region that includes

North Dakota. See Complaint, ¶¶ 35-43 (Noting that there are 811 pending nominated tracts in

North Dakota, of which 245 tracts have fully completed the administrative nomination process

(including the NEPA review process) and thus are available for leasing, of which nine were already

formally scheduled for sale, six in March of 2021 and three in June of 2021); see also

https://eplanning.blm.gov/eplanning-ui/project/2002224/510 (noting nominated parcels that have

completed the notice and protest period). These lease sales were cancelled.

       Rather than engaging in the process mandated by the MLA, FLPMA, NEPA, and APA

which all require that North Dakota be afforded the opportunity to comment on a proposed plan to

cancel lease sales, Federal Defendants released a “fact sheet” on their website claiming that

Executive Order 14008 directed Federal Defendants to “pause new oil and natural gas leasing on

public lands and offshore waters, concurrent with a comprehensive review of the federal oil and

gas program.” See BLM, Fact Sheet: President Biden to Take Action to Uphold Commitment to

Restore Balance on Public Lands and Waters, Invest in Clean Energy Future (Jan. 27, 2021),

https://www.blm.gov/press-release/fact-sheet-president-biden-take-action-uphold-commitment-

restore-balance-public-lands. The Federal Defendants’ “fact sheet” ignored Executive Order

14008’s mandate to act consistent with law, and the Federal Defendants have yet to engage




                                               18
     Case 1:21-cv-00148-DMT-CRH Document 6 Filed 08/23/21 Page 19 of 32




stakeholders such as North Dakota in any of the statutorily mandated notice and comment

processes that must precede a cancellation of the statutorily required quarterly lease sales, or a

modification of the North Dakota RMP to withdraw federal lands available for leasing.

       No formal cancellation notice was released for the June 2021 lease sale, and that sale was

cancelled. To hold a quarterly lease sale by the next regular sale in September of this year, BLM

was required by its own regulations to post its Notice of Competitive Lease Sale no later than

August 15, 2021 (45 days before the end of September). No such notice has been posted as of the

filing of this Motion – and Federal Defendants have therefore constructively cancelled the

September lease sale as they cannot comply with the 45-day statutory notice period and still hold

a lease sale in September. Further, the Federal Defendants have indicated they do not plan to hold

any quarterly lease sales in 2021. See Exhibit 4, Congressional Record – Senate, Vol. 167, No.

140, S5926 (August 5, 2021).

       The Federal Defendants therefore continue to demonstrate (both through action and

inaction) that they are not complying and do not intend to comply with their non-discrete statutory

duties under the MLA, FLPMA, NEPA, and APA to hold quarterly oil and gas lease sales, nor the

nationwide preliminary injunction Order issued in the Louisiana Action.

       At every level of communication, North Dakota has urged Federal Defendants to continue

with the required quarterly lease sales, but has yet to hear any clear indication from BLM officials

(or any other Federal Defendants) that any Dakotas/Montana quarterly lease sale will be held this

year. And, while the Federal Defendants have recently indicated that they plan to “proceed with

leasing consistent with the” preliminary injunction Order in the Louisiana Action, they have given

no timeline for that compliance over two months after the Order was issued. Further, they hedge

that commitment by noting that they will only “conduct leasing in a manner that takes into account




                                                19
         Case 1:21-cv-00148-DMT-CRH Document 6 Filed 08/23/21 Page 20 of 32




the [leasing] program’s many deficiencies.” Regardless, if the Federal Defendants wish to revise

the quarterly oil and gas leasing program consistent with the unspecified “deficiencies” in the

program, the correct avenue for doing so is after providing for public notice and comment on the

alleged deficiencies, and not by administrative fiat cancelling all 2021 quarterly oil and gas lease

sales without opportunity for any public participation. Thus, in addition to violating the law, the

Federal Defendants are also actively failing to comply with a Federal court injunction.

                                           ARGUMENT

    I.    THE NATIONWIDE PRELIMINARY INJUNCTION APPLIES TO LEASE SALES
          IN NORTH DAKOTA.

          The mandate of the preliminary injunction Order issued by District Court for the District

of Louisiana court runs throughout the United States – including in the State of North Dakota.

Leman v. Krentler-Arnold Co., 284 U.S. 448, 451 (1932) (the decree was binding upon the

respondent, not simply within the District . . . but throughout the United States.”). When

injunctions are nationwide in scope, they properly limit the defendants conduct throughout the

country. See Trump v. Hawaii, 138 S. Ct. 2392, 2924 n.1 (Thomas, concurring, noting that

nationwide “injunctions are distinctive because they prohibit the Government from enforcing a

policy with respect to anyone, including nonparties.”). 3

          The Louisiana Action includes the same Federal Defendants common to this action,

including Debra Haaland, in her official capacity as the Secretary, and John Mehlhoff, in his

official capacity as the Director for the BLM Montana-Dakotas Office. 4            The preliminary




3
  The nationwide injunction at issue in Trump v. Hawaii was eventually invalidated on the grounds
that the plaintiffs had not demonstrated a likelihood of success on their claims.
4
  The Louisiana Action also includes President Joseph R. Biden, Jr.; Michael Nedd , in his official
capacity as the Deputy Director of the BLM; the BLM Directors for the various other BLM Offices
of the plaintiffs to that action, including the Arizona, California, Colorado, Eastern States, Idaho,


                                                 20
     Case 1:21-cv-00148-DMT-CRH Document 6 Filed 08/23/21 Page 21 of 32




injunction Order issued in the Louisiana Action states that it is as enforceable against “[t]he United

States Department of the Interior, Deb Haaland, Secretary of the Department of Interior, the United

States Bureau of Land Management, Michael Nedd, Deputy Director of the Bureau of Land

Management, . . . the United States Bureau of Ocean Energy Management, . . . the United States

Bureau of Safety and Environmental Enforcement, . . . and all their respective officers, agents,

servants, employees, attorneys and all other persons who are in active consent [sic] or

participation with the above . . .” Exhibit 1, Order Granting Motion for Preliminary Injunction,

at 1 (emphasis added).

       When a federal court of equity grants relief by way of injunction it has a responsibility to

protect all the interests whom its injunction may affect. Inland Steel Co. v. United States, 306 U.S.

153 (1939). North Dakota is clearly a beneficiary of the Order issued by the District Court for the

District of Louisiana, which stated that:

       “This Court does not favor nationwide injunctions unless absolutely necessary.
       However, it is necessary here because of the need for uniformity. Texas, 809 F.3d
       at 187–88. The Agency Defendants’ lease sales are located on public lands and in
       offshore waters across the nation. Uniformity is needed despite this Court’s
       reluctance to issue a nationwide injunction. Therefore, the scope of this injunction
       shall be nationwide.

       Exhibit 2, Memorandum Ruling, at pages 42-43.

       The subject matter of the Louisiana Action and preliminary injunction is also the same as

the subject matter of this case: the unlawful and arbitrary cancellation by the Federal Defendants

of quarterly lease sales. Therefore, the Louisiana Court’s order enjoining the Federal Defendants

to conduct quarterly lease sales also directs the Federal Defendants to conduct such sales in North

Dakota.



Nevada, New Mexico, Oregon-Washington, Utah, and Wyoming offices, and various officials in
the Bureau of Ocean Energy Management.


                                                 21
     Case 1:21-cv-00148-DMT-CRH Document 6 Filed 08/23/21 Page 22 of 32




       As of the date of the filing of this motion, the Federal Defendants appear to be defying the

Louisiana Federal Court’s preliminary injunction Order. See State of Louisiana et al. v. Joseph R.

Biden, Jr. et al., 2:21−CV−00778, ECF No. 149, at 1 (Motion for Order to Show Cause and to

Compel Compliance with Preliminary Injunction). Federal Defendants have missed the deadlines

for making the requisite regulatory filings necessary to conduct the statutorily mandated quarterly

lease sale in September. In conflicting messaging, the Federal Defendants have publicly stated

that they do not intend to conduct any lease sales in 2021 (see Exhibit 4, Congressional Record –

Senate, Vol. 167, No. 140, S5926 (August 5, 2021)), while also saying they would “proceed with

leasing consistent with the district court’s injunction during the appeal” of that very same

injunction (See Interior Issues Statement on Oil and Gas Leasing Program (August 16, 2021)

(available at: https://www.doi.gov/pressreleases/interior-issues-statement-oil-and-gas-leasing-

program). The fact remains that to date, Federal Defendants have not noticed any quarterly oil

and gas lease sales in 2021, including the previously cancelled March and June lease sales in North

Dakota.

       North Dakota brings the same essential causes of action against the Federal Defendants as

were alleged in the Louisiana Action, and similarly has a high likelihood of success. Further, as

set forth in North Dakota’s Complaint, North Dakota has been and continues to be irreparably

injured by the Federal Defendants’ continued cancellation of quarterly lease sales through the loss

of bonuses, production royalties, and other revenues from oil and gas leasing on federal lands.

Complaint, ¶¶ 9-14,58 50-56 (noting the bonuses, production royalties, and other revenues North

Dakota is being deprived of by cancelled lease sales, including detailing specific damages amounts

attributable to the previously scheduled March and June lease sales); id., ¶ 58 (noting the harms to




                                                22
     Case 1:21-cv-00148-DMT-CRH Document 6 Filed 08/23/21 Page 23 of 32




North Dakota’s sovereign rights and authority to regulate, manage and develop the State’s natural

resources, including those owned by either State or private interests).

       The unlawful cancellation of the March quarterly oil and gas lease sale has already cost

North Dakota an estimated $470,000 loss in federal royalties, $1,601,000 of North Dakota Trust

Lands and Missouri Riverbed royalties, $97,000 in in lost personal income tax from private

royalties, and $1,140,000 in lost state sales taxes. See Complaint, ¶ 51. Similarly, cancellation of

the June quarterly oil and gas lease sale will cost North Dakota an estimated $1.9 million of North

Dakota Trust Lands royalties, federal royalties of $8.9 million of which North Dakota’s lost share

is $4.3 million, $17.3 million privately owned land royalties of which North Dakota’s share of lost

personal income tax would be $352,000, and $1.9 million in lost state sales tax. Id. at ¶ 52. Taken

together, and adding lost sales and personal income taxes, the total loss to North Dakota from

cancelling the March and June quarterly oil and gas lease sales is over $82 million. These losses

will be compounded by the cancelled September quarterly oil and gas lease sale.

       These injuries and losses are further compounded by the unique “split estate” regime in

North Dakota where federal mineral interests impinge on over 30% of the spacing units in the

State, and any refusal by Federal Defendants to lease federal mineral interests that are a part of a

“split-estate” spacing unit impairs the non-federal mineral interests in that spacing unit. Federal

Defendants’ refusal to comply with their statutory duties to hold quarterly oil and gas lease sales

therefore directly obstructs North Dakota’s sovereign right to manage the state and private interests

pooled with federal interests that were withheld from those quarterly sales. See Wyoming ex rel.

Crank v. United States, 539 F.3d 1236, 1242 (10th Cir. 2008) (“States have a legally protected

sovereign interest in the exercise of sovereign power over individuals and entities within the

relevant jurisdiction, which involves the power to create and enforce a legal code.” (citation and




                                                 23
       Case 1:21-cv-00148-DMT-CRH Document 6 Filed 08/23/21 Page 24 of 32




internal quotations omitted)); Solid Waste Agency of N. Cook Cty. v. U.S. Army Corps of

Engineers, 531 U.S. 159, 174 (2001) (“Regulation of land use is a function traditionally performed

by local governments.”).

 II.    MANDAMUS RELIEF IS AN APPROPRIATE REMEDY TO WHICH NORTH
        DAKOTA IS ENTITLED.

            A. Standard for Compelling Agency Action.

        Separate analyses determining whether the Court has jurisdiction under a mandamus action

and/or the APA have been considered by other courts to be unnecessary because the two are

coextensive. Sharadanant v. Uscis, 543 F. Supp. 2d 1071, 1075 (D.N.D. 2008). A district court

may grant a writ of mandamus if: (1) “the defendant has a nondiscretionary duty to” take the

actions the petitioner seeks to compel; (2) “the petitioner can establish a clear and indisputable

right to the relief sought,” and (3) the petitioner has no other adequate remedy.” Castillo v. Ridge,

445 F.3d 1057, 1060 (8th Cir. 2006).

        Similarly, to invoke jurisdiction under the APA, a party must show (1) the agency had a

nondiscretionary duty to act and (2) the agency unreasonably delayed in acting on that duty.

Sharadanat, 543 F. Supp. 2d, at 1075 (citing to Qijuan Li v. Chertoff, 2007 WL 2123740, *2 (D.

Neb., July 19, 2007) (quoting Norton v. Southern Utah Wilderness Alliance, 542 U.S. 55, 63-65

(2004))).   That is because the APA affords judicial review to persons “suffering legal wrong

because of agency action, or adversely affected or aggrieved by agency action within the meaning

of the relevant statute.” 5 U.S.C. § 702. The APA provides relief not only from agency action

taken, but also for “agency action unlawfully withheld or unreasonably delayed.” 5 U.S.C. §

706(1). The APA “empowers a court to compel an agency only to perform a ministerial or non-

discretionary act, or to take action upon a matter, without directing how it shall act.” Norton v. S.

Utah Wilderness Alliance, 542 U.S. 55, 64 (2004) (citation and quotation marks omitted). Further,



                                                 24
     Case 1:21-cv-00148-DMT-CRH Document 6 Filed 08/23/21 Page 25 of 32




“[t]he district courts shall have original jurisdiction of any action in the nature of mandamus to

compel an officer or employee of the United States or any agency thereof to perform a duty owed

to the plaintiff.” 28 U.S.C. § 1361.

       The MLA imposes discrete, non-discretionary obligations upon Federal Defendants to hold

quarterly oil and gas lease sales. To meet those non-discretionary duties, BLM must take certain

discrete actions and must perform those actions within certain deadlines. Further, the preliminary

injunction issued in the Louisiana Action further mandates that Federal Defendants stop cancelling

and renew quarterly oil and gas lease sales. Separately, FLPMA, NEPA, and the APA require that

Federal Defendants provide the opportunity for notice and comment prior to departing from the

statutorily mandated quarterly oil and gas lease sales and amending the North Dakota RMP,

including providing an environmental assessment of the impact of that deviation and a reasoned

explanation for the amendment.

       Federal Defendants’ failure to carry out their mandatory duties, and their affirmative

actions in cancelling the statutorily required quarterly lease sales, also constitute final agency

actions under the APA, 5 U.S.C. §§ 551(13). The Supreme Court has confirmed that a “failure to

act” includes a failure take one of the agency actions defined in 5 U.S.C. § 551(13). Norton, 542

U.S. at 62 (noting that agency action includes decisions made or outcomes implemented by an

agency such as an agency rule, order, license, sanction, or relief). “When agency recalcitrance is

in the face of clear statutory duty or is of such a magnitude that it amounts to an abdication of

statutory responsibility, the court has the power to order the agency to act to carry out its

substantive statutory mandates.” Pub. Citizen Health Research Grp. v. Comm’r, Food & Drug

Admin., 740 F.2d 21, 32 (D.C. Cir. 1984); see also Marathon Oil Co. v. Lujan, 937 F.2d 498, 500




                                               25
      Case 1:21-cv-00148-DMT-CRH Document 6 Filed 08/23/21 Page 26 of 32




(10th Cir. 1991) (holding that “[a]dministrative agencies do not possess the discretion to avoid

discharging the duties that Congress intended them to perform”).

        Because Federal Defendants have failed to discharge mandatory duties that Congress

requires, and that the Louisiana Court ordered in a nationwide preliminary injunction, this Court

should award North Dakota mandamus relief and direct Federal Defendants to immediately hold

quarterly lease sales, including remedying the unlawfully cancelled lease sales from March and

June, pursuant to 30 U.S.C. § 226(b)(1)(A).

             B. Federal Defendants Have Clear and Non-Discretionary Duties to Act.

        The MLA requires that oil and gas “[l]ease sales shall be held for each State where eligible

lands are available at least quarterly and more frequently if the Secretary of the Interior

determines such sales are necessary.” 30 U.S.C. § 226(b)(1)(A) (emphasis added). The plain

language of 30 U.S.C. § 226(b)(1)(A) – assigning duties with the use of the word “shall” – confirms

Federal Defendants clear obligation and discrete duty to hold the quarterly oil and gas lease sales

under the MLA when lands are available for leasing.

        “There is no question that [30 U.S.C. § 226] imposes mandatory duties on BLM, and

that BLM failed to satisfy those duties in this case.” Brigham Oil & Gas, LP, 181 IBLA 282, 286

(2011) (determining similar mandatory provisions in 30 U.S.C. § 226(p) impose nondiscretionary,

mandatory obligations on BLM field offices). Similarly, there is no question that the preliminary

injunction Order issued by the District Court in the Louisiana Action also requires that Federal

Defendants to hold quarterly lease sales. Exhibit 2, at page 43 (Federal Defendants “are hereby

ENJOINED and RESTRAINED from [cancelling] new oil and natural gas leases on public lands

. . . as to all eligible lands.”).




                                                26
     Case 1:21-cv-00148-DMT-CRH Document 6 Filed 08/23/21 Page 27 of 32




       FLPMA imposes non-discretionary duties on Federal Defendants to provide for public

notice and comment when modifying RMPs and withdrawing lands from the availability for

leasing. See 43 U.S.C. § 1714(h) (“All new withdrawals made by the Secretary under this section

(except an emergency withdrawal made under subsection (e) of this section) shall be promulgated

after an opportunity for a public hearing.”) (emphasis added); see also 43 C.F.R. §§ 1610.1-1610.8.

       The North Dakota RMP specifies that hundreds of thousands of acres are available for oil

and gas leasing. See North Dakota Resource Management Plan and Environmental Impact

Statement,       Record        of      Decision        (April       1988),       available        at

https://eplanning.blm.gov/public_projects/lup/68341/101098/123142/rod.pdf.          The      Federal

Defendants confirmed this fact by previously noticing the March and June 2021 lease sales. The

Federal Defendants may only depart from the North Dakota RMP and cancel those lease sales after

complying with a formal land use amendment process that includes public participation under

FLPMA – and they have failed to do so here.

       NEPA imposes non-discretionary duties on Federal Defendants to assess the environmental

impact of any “major federal actions,” including modifying RMPs. 42 U.S.C. § 4332(2)(C);

Norton, 542 U.S. at 72 (“BLM is required to perform additional NEPA analyses if a [land use]

plan is amended or revised.” (emphasis in original)); New Mexico ex rel. Richardson v. BLM, 565

F.3d 683, 689 (10th Cir. 2009) (“Amending a resource management plan is a ‘major federal action’

whose potential environmental impacts must be assessed under NEPA.”). Federal Defendants

have not released any environmental assessment of their plan to deviate from and amend the North

Dakota RMP, either through an EIS or otherwise.

       Finally, the APA imposes non-discretionary duties on Federal Defendants to engage in

reasoned decision making by explaining changes to existing policy. This includes providing a




                                                27
     Case 1:21-cv-00148-DMT-CRH Document 6 Filed 08/23/21 Page 28 of 32




reasoned explanation for changes to quarterly oil and gas lease sales, and amendments to the North

Dakota RMP. This is especially true when those changes in policy “engender[] serious reliance

interests that must be taken into account.” Encino Motorcars, LLC v. Navarro, 136 S. Ct. at 2125.

That reasoned analysis must show how any change in policy is “permissible under the statute.”

F.C.C. v. Fox Television Stations, 556 U.S. at 515. North Dakota relies on the quarterly oil and

gas sales in order to continue the development of State and private mineral interests under its

unique “split-estate” regime. This includes relying on lands noted as “available for leasing” in the

North Dakota RMP. Federal Defendants had a non-discretionary duty to provide a reasoned

explanation for departing from the statutorily mandated quarterly oil and gas lease sales and the

North Dakota RMP – and they failed to do so.

       Because the Federal Defendants have failed to discharge their clear duties to act under the

MLA, FLPMA, NEPA, and APA, a mandamus order requiring Federal Defendants to immediately

resume quarterly lease sales (including making up the previously cancelled June and March lease

sales) until they complete the mandatory notice and comment process for deviating from the

quarterly oil and gas lease sales and North Dakota RMP, and provide an environmental assessment

and reasoned justification for the same, is both necessary and appropriate.

           C. North Dakota Has a Clear Right to Mandamus Relief.

       Because the MLA imposes specific, non-discretionary duties on Federal Defendants to

hold quarterly oil and gas lease sales in North Dakota, including the non-discretionary procedures

for posting notices for lease sales when there are parcels available for leasing in North Dakota,

North Dakota has a clear right to the relief sought; i.e., the mandated quarterly lease sales. BLM’s

own National NEPA Register confirms that parcels were available for leasing in North Dakota for

the March, June, and September quarterly oil and gas lease sales. See BLM National NEPA




                                                28
      Case 1:21-cv-00148-DMT-CRH Document 6 Filed 08/23/21 Page 29 of 32




Register, 2021 March Oil and Gas Lease Sale for the Montana State office (available at

https://eplanning.blm.gov/eplanning-ui/project/2002224/510); see also Section II.A., supra;

Complaint, ¶¶ 37-38, 42. The Federal Defendants have deprived North Dakota of its statutory

right under the MLA to participate in and benefit from the quarterly oil and gas lease sales.

    FLPMA, NEPA, and the APA also impose specific, non-discretionary duties on the Federal

Defendants to notify, and allow North Dakota to comment on, changes to the established North

Dakota RMP or deviations from the quarterly lease sales mandated under the MLA. This includes

providing an environmental assessment of changes to the North Dakota RMP, and a reasoned

justification for that significant change. The Federal Defendants materially changed the North

Dakota RMP by withdrawing all federal lands in North Dakota from the lease sales program

without first providing North Dakota notice and an opportunity to comment on significant

proposed changes on North Dakota’s own plan. The Federal Defendants failed to provide any

environmental assessment of the impact of that change, and failed to provide any reasoned

justification for the change, in violation of NEPA and the APA. The Federal Defendants have

therefore deprived North Dakota of its right to participate in the public notice and comment process

required by FLPMA, NEPA, and the APA. See Spokeo v. Robins, 136 S. Ct. 1540, 1549 (2016)

(explaining that “the violation of a procedural right granted by statute” can constitute the injury in

fact required for a plaintiff to establish standing).

            D. No Other Adequate Remedy Exists.

        The Interior Board of Land Appeals (“IBLA”) has recognized that, in cases such as this

one, no other adequate remedy exists for North Dakota to vindicate its rights. In Brigham Oil, the

IBLA upheld penalties against an operator who proceeded to drill a well without a permit, rejecting

the operator’s argument that BLM’s failure to perform the mandatory duties under a similar section




                                                   29
      Case 1:21-cv-00148-DMT-CRH Document 6 Filed 08/23/21 Page 30 of 32




of 30 U.S.C. § 226 could be overlooked. The IBLA observed that the operator’s remedy for

agency’s failure was to institute a “‘court action’ to require BLM to fulfill its statutory obligation,

either through a mandamus action or through provisions of the [APA] authorizing actions to

compel a federal official to perform a nondiscretionary duty.” Brigham Oil, 181 IBLA at 288

(observing that “clearly a court could order BLM to perform its nondiscretionary duties”).

       North Dakota is in a similar situation here. It has been excluded from and cannot

participate in the mandatory statutory notice and comment process required before the Federal

Defendants cancel quarterly oil and gas lease sales or modify the North Dakota RMP because the

Federal Defendants have already unlawfully and unilaterally cancelled the March, June, and now

September lease sales, and effectively amended the North Dakota RMP. Federal Defendants’

delay has already cost North Dakota over $82 million in lost bonuses, royalties, and taxes, which

North Dakota cannot ever fully recover.

       As evidenced by the Order denying the preliminary injunction in the Wyoming Action,

seeking a preliminary injunction in this action would be duplicative of the relief already granted

by the preliminary injunction in the Louisiana Action. Even if North Dakota sought a preliminary

injunction here, the Federal Defendants have yet to comply with the preliminary injunction issued

in the Louisiana Action. Further, because the preliminary injunction in the Louisiana Action does

not mandate that the Federal Defendants hold the previously cancelled March and June lease sales

(but rather prohibits any further cancellations), a mandamus action is appropriate here to require

the Federal Defendants to complete their non-discretionary duties and hold the cancelled March

and June quarterly oil and gas lease sales in North Dakota, in addition all future quarterly oil and

gas lease sales if and until the Federal Defendants comply with the procedural requirements of

FLPMA, NEPA, and the APA for halting those sales and amending the North Dakota RMP. This




                                                  30
     Case 1:21-cv-00148-DMT-CRH Document 6 Filed 08/23/21 Page 31 of 32




is true even if the Federal Defendants resume quarterly oil and gas lease sales in the remainder of

2021, as their recent August 16, 2021 press release indicates they may choose to do, over two

months after the preliminary injunction Order was issues in the Louisiana Action, and after the

time period for noticing the September 2021 quarterly oil and gas lease sale had already passed.

       Every day that the Federal Defendants refuse to comply with their statutory obligations to

hold quarterly lease sales inflicts new harms on North Dakota – both procedural and financial.

Because no remedy other than mandamus is available to North Dakota, the Court should grant this

Motion.

                            REQUEST FOR ORAL ARGUMENT.

       North Dakota respectfully requests an in person oral argument on the relief requested in its

Motion for Writ of Mandamus and this Memorandum in Support of the same. This case raises

complex issues regarding the mandamus authority of this Court and the Federal Defendants’

mandatory duties under several federal statutes. Given the importance of these questions to the

determination of this case and the complexity of this area of law, North Dakota believes that the

Court’s decision-making process would be significantly aided by oral argument.

                                        CONCLUSION

       For the reasons set forth above, North Dakota respectfully request that the Court:

       (1) Hold oral argument on the Motion for Immediate Mandamus Relief; and

       (2) Enter an ORDER providing immediate mandamus relief to North Dakota compelling

the Federal Defendants to comply with the preliminary injunction issued in the Louisiana Action

and their statutory duties under the MLA, FLPMA, NEPA, and APA to hold the previously

cancelled March, June, and September quarterly oil and gas lease sales, and hold all future lease




                                                31
     Case 1:21-cv-00148-DMT-CRH Document 6 Filed 08/23/21 Page 32 of 32




sales until the Federal Defendants comply with the procedural process under the MLA, FLPMA,

NEPA, and APA for modifying the North Dakota RMP.



       Dated: August 23, 2021                    WAYNE STENEHJEM
                                                 ATTORNEY GENERAL
                                                 STATE OF NORTH DAKOTA


                                                 /s/ Paul M. Seby
                                                 Paul M. Seby
                                                 Special Assistant Attorney General
                                                 Greenberg Traurig, LLP
                                                 1144 15th St, Suite 3300
                                                 Denver, CO 80202
                                                 Phone: (303) 572-6584
                                                 Email: sebyp@gtlaw.com

                                                 Matthew Sagsveen
                                                 Solicitor General
                                                 600 E. Boulevard Ave Dept. 125
                                                 Bismarck ND 58505
                                                 Phone: (701) 328-2595
                                                 Email: masagsve@nd.gov

                                                 COUNSEL FOR PLAINTIFF
                                                 STATE OF NORTH DAKOTA




                                            32
